Citation Nr: 0029686	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-17 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for iron 
deficiency anemia, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for nodular 
duodenitis, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to May 1990.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1998, by the Columbia, South Carolina, Regional Office (RO), 
which denied the veteran's claim of increased ratings for low 
back strain, iron deficiency anemia, and mild nodular 
duodenitis.  The notice of disagreement with that 
determination was received in September 1998.  The statement 
of the case was issued in September 1998.  The veteran's 
substantive appeal (VA Form 9) was received in October 1998; 
another VA Form 9 was received in December 1998.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in January 1999.  A 
transcript of the hearing is of record.  Additional VA 
medical records were received in February 1999.  Supplemental 
statements of the case were issued in March and July 1999.  
The appeal was received at the Board in September 2000.  



The Board further notes that, in a June 1999 rating decision, 
the RO denied the veteran's claim for an increased rating for 
left patella femoral syndrome.  The veteran was notified of 
that determination, and of her procedural and appellate 
rights, by letter dated June 29, 1999.  The veteran has not 
submitted a notice of disagreement as to that determination.  
Therefore, that issue is not in proper appellate status and 
will not be addressed by the Board at this time.  

The veteran has been represented throughout her appeal by The 
American Legion, which submitted written argument to the 
Board in October 2000.  


REMAND

Upon review of the evidentiary record, the Board notes that, 
in her substantive appeal (VA Form 9), received in October 
1998, the veteran did not indicate a desire for any type of 
hearing.  However, in a subsequent VA Form 9, received in 
December 1998, the veteran requested a hearing before a 
Member of the Board at the RO, i.e., a Travel Board hearing.  
She was subsequently granted a hearing before a Hearing 
Officer at the RO, in January 1999.  The veteran has not been 
afforded a hearing before the Board at the RO, and the record 
does not reflect that she has withdraw her request for such a 
hearing.  

In addition to affording the veteran a Travel Board hearing 
if she still desires one, there is additional evidentiary 
development that should be accomplished.  In that regard, the 
Board notes that the veteran's most recent VA examinations 
were conducted in November 1996.  In light of her complaints 
of an increase in the severity of her disabilities since that 
time, the Board finds that a current examination would be 
helpful for a proper adjudication of the veteran's claims.  
See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994).  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. §§ 4.1, 4.2 
(1999).

Based upon the foregoing, and to ensure that the veteran 
receives her procedural due process rights, the Board has 
determined that her claim must be REMANDED to the RO for the 
following actions: 

1.  The RO should ask the veteran and her 
representative to clarify whether a Travel 
Board hearing is desired, and, if so, 
undertake appropriate scheduling action for 
a personal hearing before a Member of the 
Board at the RO, with appropriate notice of 
time and place of the hearing.  

2.  Whether or not the veteran desires a 
Travel Board hearing, she should be 
afforded a VA orthopedic examination to 
evaluate the current extent and severity of 
her low back disorder.  The claims folder, 
to include a copy of this Remand, must be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated studies should be conducted.  It 
is requested that the examiner provide an 
opinion as to the current severity of the 
service-connected low back strain.  The 
examiner should identify any objective 
evidence of pain, or functional loss due to 
pain, associated with the low back 
disorder.  The examiner should also be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that pain due to the service-connected low 
back disorder significantly limits the 
functional ability of the affected areas of 
the lumbosacral spine, including during use 
and during any flare-ups of symptomatology.  
The examiner should also be requested to 
determine whether, and to what extent, the 
veteran exhibits weakened movement, excess 
fatigability, or incoordination due to the 
service-connected low back disorder.  A 
complete rationale should be given for all 
conclusions and opinions expressed.  

3.  The veteran should also be afforded a 
gastrointestinal examination to determine 
the current nature and severity of the 
nodular duodenitis.  The claims folder must 
be made available to the examiner for 
review before the examination.  The 
examiner should also document the frequency 
and duration of any episodes of symptoms 
from duodenitis.  The examiner should also 
be requested to document whether the 
veteran suffers from impairment of health 
manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 
10 days or more in duration at least four 
or more times a year.  See 38 C.F.R. 
§ 4.114, Part 4, Diagnostic Code 7305 
(1999).  All indicated studies and 
procedures should be undertaken, and the 
clinical findings should be reported in 
detail.  The examiner should express an 
opinion as to the frequency and severity of 
symptoms, including indications and 
sequelae of iron deficiency anemia. 

4.  The veteran is hereby notified of the 
importance of cooperation with the 
scheduled examinations, due to the need for 
sufficient evidence to adjudicate the 
claims.  See 38 C.F.R. § 3.655.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report(s) 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and, if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet.App. 268 (1998).  

6.  Thereafter, the RO should readjudicate 
the veteran's claims in light of the 
additional evidence added to the record, 
and all factors enumerated in the Court's 
decision in DeLuca v. Brown, 8 Vet.App. 
202, 207 (1995), including 38 C.F.R. 
§§ 4.40, 4.45.  If the decision remains 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence and all 
applicable law and regulations, including 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and which reflects detailed reasons and 
bases for the decision.  They should then 
be afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she receives further notice.  

By this Remand the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this Remand are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).



- 6 -


